Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 21-32 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA :
	- claims 21, 26, 27, and 31 are amended
b.	In view of the Appeal Brief filed on 01/10/2022, PROSECUTION IS HEREBY REOPENED. A non final action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411                                                                                                                                                                                                        

Response to Arguments

Regarding independent claims 21, 26, and 31 previously rejected under 35 U.S.C. § 103, Applicant's first arguments in Appeal Brief Filed, see “Appellant respectfully submits that providing a user with a user interface as described in Sadler is not the same as receiving a selection of a portion of a network selected from an interactive display of a topology map of the network as recited in Appellant’s claim 21 because the user interface does not include an interactive display of a topology map of the network. Thus, no selection of a portion of a network could be received. There is no other teaching or suggestion of such a feature in Sadler. As noted by the Examiner, there is nothing in Garcia, Pan, and Makishima, alone or in combination, that teaches or suggests such a feature.” on pages 12-13, filed on 11/17/2021 with respect to Garcia et al. (U.S. Pat. Publ’n. No. 2006/0274791; hereinafter “Garcia”), in view of Pan (U.S. Pat. No. 7274869), and further in view of Makishima et al. (U.S. Pat. Publ’n. No. 2012/0099443; hereinafter “Makishima”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Gintis US Pub 2014/0126387 (hereinafter “Gintis”), in combination with previously applied references. See section Claim Rejections - 35 USC § 103 below for complete details.
Regarding independent claims 21, 26, and 31 previously rejected under 35 U.S.C. § 103, Applicant's second arguments in Appeal Brief Filed, see “Garcia, Pan, Makishima, and Sadler, alone or in combination, fail to teach or suggest automatically selecting a plurality of destination nodes based on the selection as recited in independent claim 21.” on page 14, filed on 11/17/2021 with respect to Garcia et al. (U.S. Pat. Publ’n. No. 
Regarding independent claims 21, 26, and 31 previously rejected under 35 U.S.C. § 103, Applicant's third arguments in Appeal Brief Filed, see “Thus, Sadler fails to teach or suggest determining a destination node from the plurality of destination nodes using a selection algorithm as recited in claim 21. There is nothing Sadler that in combination with Garcia, Pan, and Makishima teaches or suggest such a feature.” on page 16, filed on 11/17/2021 with respect to Garcia et al. (U.S. Pat. Publ’n. No. 2006/0274791; hereinafter “Garcia”), in view of Pan (U.S. Pat. No. 7274869), and further in view of Makishima et al. (U.S. Pat. Publ’n. No. 2012/0099443; hereinafter “Makishima”), have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Gintis US Pub 2014/0126387 (hereinafter “Gintis”), in combination with previously applied references. See section Claim Rejections - 35 USC § 103 below for complete details. 
Regarding independent claims 21, 26, and 31 previously rejected under 35 U.S.C. § 103, Applicant's fourth arguments in Appeal Brief Filed, see “Appellant respectfully submits that the modification of data frames by nodes of the network as they are traversed as discussed in Makishima is not the same as generating a test data packet by iteratively encapsulating at least a first packet into a second packet and at least the second packet into a third packet using tunneling encapsulation to form the test data packet, wherein the test data packet includes a plurality of layers including a first layer including the first packet for transmission of the test data packet to a first node of the more than one specific nodes and a second layer including the second packet for transmission of the test data packet to a second node of the more than one specific nodes as recited in claim 21. Thus, Makishima fails to teach or suggest generating a test data packet by iteratively encapsulating at least a first packet into a second packet and at least the second packet into a third packet using tunneling encapsulation to form the test data packet, wherein the test data packet includes a plurality of layers including a first layer including the first packet for transmission of the test data packet to a first node of the more than one specific nodes and a second layer including the second packet for transmission of the test data packet to a second node of the more than one specific nodes. There is nothing in Makishima that in combination with Garcia, Pan, and Sadler teach or suggest such a feature.” on pages 20-21, filed on 11/17/2021 with respect to Garcia et al. (U.S. Pat. Publ’n. No. 2006/0274791; hereinafter “Garcia”), in view of Pan (U.S. Pat. No. 7274869), and further in view of Makishima et al. (U.S. Pat. Publ’n. No. 2012/0099443; hereinafter “Makishima”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of newly found reference Indiresan et al. US Patent 7586915 (hereinafter “Indiresan”), in combination with previously applied references. See section Claim Rejections - 35 USC § 103 below for complete details.

Information Disclosure Statement

The information disclosure statement (IDS) is submitted on 08/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 21, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gintis et al. US Pub 2014/0126387 (hereinafter “Gintis”), in view of Garcia et al. US Pub 2006/0274791 (hereinafter “Garcia”), and of Pan US Patent 7274869 (hereinafter “Pan”), and further in view of Indiresan et al. US Patent 7586915 (hereinafter “Indiresan”).
Regarding claim 21 (Currently Amended)
Gintis discloses a method (“A method for testing a network and a test manager for a network test system” [Abstract]) comprising:
under control of one or more processing units configured with executable instructions (e.g. “endpoint selector 214” in Fig. 2; [0045])
receiving a selection of a portion of a network (“endpoints available for selection”) selected from an interactive display of a topology map of the network (“a graphical user interface including a graphical representation of endpoints available for selection as endpoints of traffic to be generated during a test session” [Abstract]; also “FIG. 7 shows an example of an improved graphical user interface display screen 700 for selecting endpoints.” [0068]); 
automatically selecting a plurality of destination nodes (i.e. “destination endpoints”) based on the selection (“Routes may be generated automatically at 540 in accordance with a routing rule selected by the user from a plurality of alternative routing rules. For example, a routing rule may define routes by simultaneously sequencing through the available source and destination endpoints.” [0082] and furthermore “The tabular list 710 also includes columns for a start from port name 715, a start from IP address 716 and a total number of endpoints 717. These entries may be determined by the test system automatically based on user entries in the first four columns of the tabular list 710.” [0069]); 
determining a destination node from the plurality of destination nodes using a selection algorithm (e.g. “sequential routing rule” [0082]),
wherein the selection algorithm selects the destination node at random from the plurality of destination nodes (“a "random selection rule" may generate a randomly selected subset of the possible routes between the source and destination endpoints.” [0082]).
Gintis does not specifically teach receiving a path definition for a health condition check between a source node and the destination node, wherein the path definition includes an Identification of more than one specific nodes between the source node and the destination node; transmitting, via a connection link, the test data packet to the destination node via the more than one specific nodes, wherein the test data packet, is routed through the more than one specific nodes as indicated by the plurality of layers of the test data packet.
In an analogous art, Garcia discloses receiving a path definition (e.g. “test packet 116” [0011-0026]) for a health condition (e.g. “delay time metric”) between a source node and the destination node (“Referring to FIG. 5 and as described above, the packet 116 is routed (500) to the destination node 114, at which point the destination node 114 swaps the destination IP address in the destination address field of the packet 116 with the routing IP address stored in the Routing Header 218.of the packet 116. The packet 116 is then forwarded (502) back to the source node 102 by the destination node 114 using the routing IP address in accordance with normal IPv6 supported behaviour of the destination node 114. Subsequently, the packet 116 is received (504) by the source node 116, whereupon a second timestamp is generated (506) by the measurement application 212 in response to detection by the measurement application 212 of the Type of the Option previously inserted into the Destination Options Header 216. The measurement application 212 then extracts the first timestamp from the packet 116 and subtracts the value of the first timestamp from the second timestamp generated upon receipt of the packet 116 in order to calculate (508) a round-trip time, an example of a delay time metric.” [0058], wherein the path definition includes an identification of more than one specific nodes (i.e. “intermediate nodes 104, 108, 110” in Fig. 1) between the source node and the destination node (“Thereafter, the packet 116 is forwarded to the destination node 114, albeit via a number of the intermediate nodes, selected in accordance with routing tables (not shown) of the number of the intermediate nodes, between the source node 102 and the destination node 114.” [0057])
transmitting, via a connection link (see Fig. 1), the test data packet (e.g. “packet 116” in Fig. 2) to a destination node (i.e. “destination node 114” in Fig. 1) via the more than one specific nodes (i.e. “intermediate nodes 104, 108, 110” in Fig. 1), wherein the test data packet is routed through the more than one specific nodes (“After insertion of the timestamp into the Destination Options Header 216 of the packet 116, the measurement application 212 opens a raw socket to the Data Link layer 208 and inserts the fully-formed Data Link payload into the Data Link layer 208.  Thereafter, the packet 116 is forwarded to the destination node 114, albeit via a number of the intermediate nodes, selected in accordance with routing tables (not shown) of the number of the intermediate nodes, between the source node 102 and the destination node 114.” [0057]) as indicated by the plurality of layers of the test data packet (see Figs. 4, 7, 8; “the measurement application 212 also inserts a number of intermediate IP addresses into the Routing Header 218.  The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.  The number of intermediate IP addresses 702 respectively correspond to a number of the intermediate nodes 104, 106, 108, 110, 112.)” [0062].
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, to include Garcia’s method for monitoring and optimizing operation of the communications networks, because such a modification would have been obvious to try.  More specifically, Gintis’s method uses a graphical user interface of the network to automatically select a plurality of destination nodes based on the user’s input similarly to Garcia’s inventive concept.
Gintis and Garcia do not specifically teach transmitting, based on the health condition, the test data packet via an adjacent connection link to the destination node to determine a status of the connection link.
In an analogous art, Pan discloses a method of handling test packet transmission failure (“A system and method for establishing protection routes in optical mesh networks.  A protection protocol is provided that utilizes a destination-to-source communication channel to establish a source-to-destination protection route.  The communication channel is established from the node detecting the failed link back towards the transmitting node.  As the destination-to-source communication channel is being established back towards the source node, it concurrently directs the nodes along this path to perform switching functions to subsequently allow the information originally intended for transmission via the failed link to be switched to the alternate protection path.  Various manners of ascertaining the protection routes are also provided, including predetermined and/or dynamically-generated protection paths established via the destination-to-source communication channel.” [Abstract]) by transmitting, based on the health condition (i.e. “failed link”), the test data packet via an adjacent connection link to the destination node to determine a status of the connection link (Pan proposes two solutions of re-routing test data packet. The first solution is to assign a “pre-defined protection path” which one skilled in the art can easily pick adjacent connection path/link as the pre-defined protection path of choice “If the working path is faulty, e.g., has been cut or otherwise rendered inoperative, the present invention will switch the signals to protective fibers on one or both of a primary and a generated alternate path. In one embodiment of the invention, a primary path refers to a pre-defined protection path that routes the signals to the destination via a route other than the original working path.  The primary path may be preconfigured, so that no computation need be performed to determine the primary path route.  An example of a primary path can be seen in FIG. 2, such as the primary path 222 which is preconfigured to send signals along a predetermined path from node-A 202 to node-C 206 to node-B 204.” Col. 6, lines 18-44, see Fig. 2); the second solution is to provide an algorithm to dynamically select a new alternate path “The generated alternate path is a protection path dynamically configured based on the switch condition, route capacity, and availability. In accordance with one embodiment of the invention, the generated alternate path used look-up tables to compute the route.  One such alternate path is illustrated as the alternate path 224, dynamically configured to send signals along a path from node-A 202 to node-F 212 to node-E 210 to node-B 204.” Col. 6, lines 44-55. In this scenario, one skilled in the art can easily pick adjacent connection path/link as the preferred path in the look-up table.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, as modified by Garcia, to include Pan’s method for establishing protection routes between a source node and a destination node, in order to effectively handle nodes/links failure and packets re-routing.

In an analogous art, Indiresan discloses receiving a path definition for a health condition check (as afore-mentioned by Pan [Abstract]) between a source node (i.e. “source node”, col. 2, line 50) and a destination node (i.e. “destination node” col. 2, line 50), wherein the path definition includes an identification of more than one specific nodes (i.e. “intermediate node” col. 2, line 49) between the source node and the destination node (see Fig. 1)
based on the path definition, generating a test data packet by encapsulating at least a first packet (i.e. “original packet”) into a second packet (i.e. “singly encapsulated packet” “The first CE intermediate node encapsulates the original packet to produce a singly encapsulated packet and transfers the packet via the connection to a first PE intermediate node contained in the WAN.” Col. 3, lines 5-8) and at least the second packet into a third packet (i.e. “doubly encapsulated packet” “The first PE node encapsulates the singly encapsulated packet to create a doubly encapsulated packet and transfers that packet to a second PE node via the connection.” Col. 3, lines 14-17) using tunneling encapsulation (see Fig. 9) to form the test data packet (“At Step 1044, engine 290 transfers the packet 400 over the connection to CE node 200b. At Steps 1046 and 1048, CE node 200b acquires the packet and its forwarding engine 290 decapsulates it by e.g., removing the encapsulation information 430 from the packet and regenerating the packet's FCS, to yield the original packet (i.e., packet generated by the source node 110a).” col. 12, lines 22-28; Fig. 10B)
wherein the test data packet includes a plurality of layers (e.g. “outer encapsulation information 930”, “inner encapsulation information 940” in Fig. 9) including a first layer  (e.g. “inner encapsulation information 940” in Fig. 9) including the first packet for transmission of the test data packet to a first node of the more than one specific nodes (“the content of the inner encapsulation information field 940 illustratively contains information specified in the encapsulation field 430 of an 802.1Q type packet acquired by the PE node 200. Thus, illustratively the TCI field 942, priority (P) field 944, CI field 946 and external VLAN ID field 948 contain information contained in the TCI field 432, priority (P) field 434, CI field 436 and VLAN ID field 438 of the acquired singly encapsulated packet 400, respectively.” Col. 10, lines 1-9) and a second layer (e.g. “outer encapsulation information 930” in Fig. 9) including the second packet for transmission of the test data packet to a second node of the more than one specific nodes (“The content of the outer encapsulation information field 930 illustratively contains a TCI 932, priority (P) 934, CI 936 and internal VLAN ID 938 associated with an internal VLAN” col. 10, lines 9-13).
Indiresan also discloses in Fig. 1, the encapsulation and decapsulation are repeated processes (i.e. iteratively) at each intermediate node, in order to successfully route a packet from one end node to another, for example end node 110a to CE intermediate node 200a to PE intermediate node 200e to PE intermediate node 200f to CE intermediate node 200b to end node 110d; see col. 10, lines 14-15, Figs. 10A-B).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, as modified by Garcia and Pan, to include Indiresan’s method of transferring data between geographically dispersed entities belonging to a VLAN, in order to optimize route selection (Indiresan, col. 2, lines 49-55) because such a modification is based on the use of known techniques to improve similar 

Regarding claim 26 (Currently Amended)
One or more non-transitory computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
receiving a selection of a portion of a network selected from an interactive display of a topology map of the network;
automatically selecting a plurality of destination nodes based on the selection,
determining a destination node from the plurality of destination nodes using a selection algorithm, wherein the selection algorithm selects the destination node at random from the plurality. of destination nodes;
receiving a path definition for a health condition check between a source node and the destination node, wherein the path definition includes an identification of more than one specific nodes between the source node and the destination node:
based on the path definition, generating a test data packet by iteratively encapsulating at least a first packet into a second packet and at least the second packet into a third packet using tunneling encapsulation to form the test data packet, wherein the test data packet includes a plurality of layers including a first layer including the at least first packet for transmission of the test data packet to a first node of the more than one specific nodes and a second layer including the at least second packet for transmission of the test data packet to a second node of the more than one specific nodes:
transmitting, via a connection link, the test data packet to the destination node via the more than one specific nodes, wherein the test data packet is routed through the more than one specific nodes as indicated by the plurality of layers of the test data packet; and
determining a health condition of the more than one specific nodes based at least in part on a result of the transmitting of the test data packet; and
transmitting, based on the health condition, the test data packet via an adjacent connection link to the destination node to determine a status of the connection link.
The scope and subject matter of non-transitory computer readable medium claim 26 is drawn to the computer program product of using the corresponding method claimed in claim 21. Therefore computer program product claim 26 corresponds to method claim 21 and is rejected for the same reasons of anticipation as used in claim 21 rejection above.

Regarding claim 31 (Currently Amended)
Garcia discloses a system (i.e. “source node 102” in Fig. 2) comprising: 
one or more processing units (“processing resource 200” in Fig. 2; [0052]);
memory (“a volatile memory (not shown), for example a Random Access Memory (RAM), a non-volatile memory (not shown), for example a Read Only Memory (ROM)” [0052]) storing executable instructions that, when executed by the one or more processing units, cause the one or more processing units to perform acts comprising:
receiving a selection of a portion of a network selected from an interactive display of a topology map of the network; 
automatically selecting a plurality of destination nodes based on the selection, 
determining a destination node from the plurality of destination nodes using a selection algorithm, wherein the selection algorithm selects the destination node at random from the plurality of destination nodes; 
receiving a path definition for a health condition check between a source node and the destination node, wherein the path definition includes an identification of more than one specific nodes between the source node and the destination node; 
based on the path definition, iteratively including at least a first data packet within a second data packet and at least the second data packet within a third data packet using tunneling encapsulation, a packet header of the at least second data packet comprising information associated with the more than one specific nodes of which a health condition is to be determined for network monitoring, a packet header of the third data packet comprising information associated with another specific node of which health condition is to be determined, and a packet header of the at feast first data packet comprising information associated with the destination node that determines operating condition of the specific nodes, wherein the third data packet includes a plurality of layers including a first layer including the at least first data packet for transmission of a test data packet to a first node of the more than one specific nodes and a second layer including the at least second data packet for transmission of the test data packet to a second node of the more than one specific nodes; 
sending out the third data packet via a connection link; and 
transmitting, based on the health condition, the third data packet via an adjacent connection link to the destination node to determine a status of the connection link, wherein the third data packet is routed through the more than one specific nodes as indicated by the plurality of layers of the test data packet.
The scope and subject matter of apparatus claim 31 is drawn to the apparatus of using the corresponding method claimed in claim 21. Therefore apparatus claim 31 corresponds to method claim 21 and is rejected for the same reasons of obviousness as used in claim 21 rejection above.

Claims 22-25, 27-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gintis, in view of Garcia, Pan, and Indiresan, and further in view of Toebes et al. US Patent 7356031 (hereinafter “Toebes”).
Regarding claim 22
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the method as recited in claim 21, 
Gintis/Garcia/Pan/Indiresan do not specifically teach wherein the encapsulating further comprises including address information of respective ones of the more than one specific nodes in packet headers of the first and second packets, and wherein the address information comprises a global address or a local address of the respective specific nodes, the global address corresponding to an address routable in a network including the more than one specific nodes and the destination node, and the local address corresponding to an address reachable by one or more neighbors of a respective specific node of the more than one specific nodes.
In an analogous art, Toebes discloses in Fig. 3 a method for encapsulating packet headers wherein the encapsulating further comprises including address information of respective ones of the more than one specific nodes in packet headers of the first and second packets, and wherein the address information comprises a global address (i.e. “a globally significant destination address”) or a local address (i.e. “a locally significant destination address”) of the respective specific nodes, the global address corresponding to an address routable in a network including the more than one specific nodes and the destination node, and the local address corresponding to an address reachable by one or more neighbors of a respective specific node (“According to a second aspect of the present invention, a method for operating a gateway node to handle a received packet includes: extracting a globally significant destination address from a destination address field of the packet and, if the globally significant destination address identifies a realm directly attached to the gateway node, extracting a locally significant destination address from the packet, placing the locally significant destination address in the destination address field, and forwarding the packet to a local destination within the realm.” col. 2, lines 27-36) of the more than one specific nodes (e.g. intermediate nodes).


Regarding claim 23
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the method as recited in claim 22, 
Garcia further discloses wherein transmitting the test data packet (i.e. “packet 116” in Fig. 1) comprises transmitting the test data packet to a first intermediate node (i.e. “intermediate node 106” in Fig. 1) according to destination address information included in a packet header of the third packet (i.e. “Source Address in packet 214” in Fig. 7), the first intermediate node decapsulating the third packet to obtain the second packet (e.g. “Address 1 702” in Fig. 7 containing the routing address for intermediate node 106) and the first intermediate node forwarding the second packet to a second intermediate node (i.e. “intermediate node 112” in Fig. 1) according to destination address information included in the packet header of the second packet (e.g. “Address 2 702” in Fig. 7 containing the routing address for intermediate node 112), the second intermediate node decapsulating the second packet to obtain the first packet (“The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.” In Fig. 7) and the second intermediate node forwarding the first packet to another node (e.g. “node 114” in Fig. 1) according to destination address information included in the packet header of the first packet (“In a third embodiment (FIGS. 7 and 8), the technique of the first embodiment is modified so that, in addition to inserting (304) a Routing Header 218 into the packet 116, the routing header 218 containing the routing IP address corresponding to the IP address of the source node 102, the measurement application 212 also inserts a number of intermediate IP addresses into the Routing Header 218.  The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.  The number of intermediate IP addresses 702 respectively correspond to a number of the intermediate nodes 104, 106, 108, 110, 112. In this example, the measurement application 212 selects the IP addresses of the fifth intermediate node 112 and the second intermediate node 106.  Consequently, in operation (FIG. 8), in a like manner to that described above in relation to the first embodiment, the packet 116 is forwarded (800) to the destination node 114, albeit via a number of the intermediate nodes, selected in accordance with routing tables (not shown) of the number of the intermediate nodes, between the source node 102 and the destination node 114. Thereafter, the destination node 114 forwards (802) the packet 116 to a first intermediate IP address listed in the Routing Header 218 of the packet 116. Upon receipt (804) of the packet 116 at the fifth intermediate node 112 corresponding to the first intermediate IP address, the fifth intermediate node 112 forwards (806) the packet 116 to a second intermediate IP address listed in the Routing Header 218 of the packet 116.  Upon receipt (808) of the packet 116 at the second intermediate node 106 corresponding to the second intermediate IP address, the second intermediate node 106 forwards (810) the packet 116 to the final IP address 700 listed in the Routing Header 218 of the packet 116.” [0062-0063]; Figs. 7, 8).

Regarding claim 24
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the method as recited in claim 21, 

However, Gintis, Garcia, Pan, and Indiresan, do not specifically teach wherein information of at least one of the specific nodes included in the test data packet comprises number of hops that the test data packet is traversed from a node that sends the test data packet to the at least one of the specific nodes.
In an analogous art, Toebes discloses a method for encapsulating packet headers wherein information of at least one of the specific nodes included in the test data packet comprises number of hops that the test data packet is traversed from a node that sends the test data packet to the at least one of the specific nodes (“At step 504, this extracted address is tested to compare it to the realm address of the realm attached to the gateway.  If the packet is not addressed to the gateway's attached realm, it is forwarded in a conventional manner at step 506 with the globally significant destination address being used as a key to a forwarding table to select a next hop.” col. 6, lines 39-45 and furthermore “The locally significant destination IP address is then used as the key to a forwarding table to select a next hop into the attached realm.  The packet is then forwarded to this next hop.  Further forwarding within the destination realm is based on the locally significant IP address.” col. 6, lines 49-52).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, as modified by Garcia, Pan, and Indiresan, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Gintis’ network test system because both contain information of a specific node or path. 

Regarding claim 25
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the method as recited in claim 21, 
Garcia further discloses determining that the specific nodes (i.e. “source node”, “destination node” [0004]) are functioning when the result of the transmitting of the test data packet corresponds to a success in a receiving of the test data packet within a predetermined time threshold at the destination node (“The round-trip time of a packet from a source node to a destination node, measured using the above technology, is useful for several reasons.  Firstly, some applications do not perform well, or at all, if a so-called end-to-end delay between nodes is large relative to a threshold value.  When round-trip times are too large, some transport-layer protocols are less able to sustain high bandwidth.  The threshold value for round-trip time provides an estimate of the propagation and transmission delay along a path in a communications network, or of a likely delay under lightly-loaded path conditions.  Round-trip times above the threshold provide a good indication of the level of congestion present in a path followed by packets.  Large values of round-trip time can affect the performance of some applications; excessive delay variation titter) can disrupt real-time applications.” [0004]). 

Regarding claim 27 (Currently Amended)
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the one or more computer-readable media as recited in claim 26, 
Indiresan further discloses encapsulating the least first packet (i.e. “original packet”) into the at least second packet (i.e. “singly encapsulated packet” “The first CE intermediate node encapsulates the original packet to produce a singly encapsulated packet and transfers the packet via the connection to a first PE intermediate node contained in the WAN.” Col. 3, lines 5-8) and the at least second packet into a third packet (i.e. “doubly encapsulated packet” “The first PE node encapsulates the singly encapsulated packet to create a doubly encapsulated packet and transfers that packet to a second PE node via the connection.” Col. 3, lines 14-17) using tunneling encapsulation (see Fig. 9) to form the test data packet (“At Step 1044, engine 290 transfers the packet 400 over the connection to CE node 200b. At Steps 1046 and 1048, CE node 200b acquires the packet and its forwarding engine 290 decapsulates it by e.g., removing the encapsulation information 430 from the packet and regenerating the packet's FCS, to yield the original packet (i.e., packet generated by the source node 110a).” col. 12, lines 22-28; Fig. 10B).
Indiresan also discloses in Fig. 1, the encapsulation and decapsulation are repeated processes (i.e. iteratively) at each intermediate node, in order to successfully route a packet from one end node to another, for example end node 110a to CE intermediate node 200a to PE intermediate node 200e to PE intermediate node 200f to CE intermediate node 200b to end node 110d; see col. 10, lines 14-15, Figs. 10A-B).
Garcia further discloses setting destination addresses (i.e. “Address 1 to N 218” in Fig. 7) of the more than one specific nodes (i.e. “intermediate nodes”) in packet headers (i.e. Routing Header 218” in Fig. 7) of the more than one respective data packets, included in the test data packet (“In a third embodiment (FIGS. 7 and 8), the technique of the first embodiment is modified so that, in addition to inserting (304) a Routing Header 218 into the packet 116, the routing header 218 containing the routing IP address corresponding to the IP address of the source node 102, the measurement application 212 also inserts a number of intermediate IP addresses into the Routing Header 218.  The routing IP address 700 (FIG. 7) becomes a final IP address in the Routing Header 218.  The number of intermediate IP addresses 702 respectively correspond to a number of the intermediate nodes 104, 106, 108, 110, 112.” [0062]; Fig. 7).

Regarding claim 28
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the one or more computer-readable media as recited in claim 27, 
Gintis/Garcia/Pan/Indiresan do not specifically teach further comprising determining whether a global address, a local address or a combination thereof is used as a destination address of a specific node in a packet header of a respective data packet of a specific node. 
In an analogous art, Toebes discloses in Fig. 3 a method for encapsulating packet headers wherein determining whether a global address (i.e. “a globally significant destination address”), a local address (i.e. “a locally significant destination address”) or a combination thereof is used as a destination address of a specific node in a packet header of a respective data packet of a specific node (“According to a second aspect of the present invention, a method for operating a gateway node to handle a received packet includes: extracting a globally significant destination address from a destination address field of the packet and, if the globally significant destination address identifies a realm directly attached to the gateway node, extracting a locally significant destination address from the packet, placing the locally significant destination address in the destination address field, and forwarding the packet to a local destination within the realm.” col. 2, lines 27-36).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, as modified by Garcia, Pan, and Indiresan, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Gintis’ network test system because both contain information of a specific node or path. 

Regarding claim 29
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the one or more computer-readable media as recited in claim 26, 
Gintis, Garcia, Pan, and Indiresan do not specifically teach the acts further comprising adding information of number of hops that the test data packet is traversed from a node that sends the test data packet to at least one of the more than one specific nodes. 
In an analogous art, Toebes discloses a method for encapsulating packet headers wherein the acts further comprising adding information of number of hops that the test data packet is traversed from a node that sends the test data packet to at least one of the more than one specific nodes (“At step 504, this extracted address is tested to compare it to the realm address of the realm attached to the gateway.  If the packet is not addressed to the gateway's attached realm, it is forwarded in a conventional manner at step 506 with the globally significant destination address being used as a key to a forwarding table to select a next hop.” col. 6, lines 39-45 and furthermore “The locally significant destination IP address is then used as the key to a forwarding table to select a next hop into the attached realm.  The packet is then forwarded to this next hop.  Further forwarding within the destination realm is based on the locally significant IP address.” col. 6, lines 49-52).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, as modified by Garcia, Pan, Gintis, and Indiresan, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Gintis’ network test system because both contain information of a specific node or path. 

Regarding claim 30
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the one or more computer-readable media as recited in claim 26, 
Garcia further discloses sending out the test data packet (“After insertion of the timestamp into the Destination Options Header 216 of the packet 116, the measurement application 212 opens a raw socket to the Data Link layer 208 and inserts the fully-formed Data Link payload into the Data Link layer 208.  Thereafter, the packet 116 is forwarded to the destination node 114, albeit via a number of the intermediate nodes, selected in accordance with routing tables (not shown) of the number of the intermediate nodes, between the source node 102 and the destination node 114.” [0057]); and
wherein determining the health condition (i.e. “delay time metric”) of the more than one specific nodes is based at least in part on whether the test data packet is received (“According to a first aspect of the present invention, there is provided a method of measuring a delay time metric in relation to a round-trip path in a communications network, the method comprising: generating a protocol data unit in accordance with a data structure definition of a communications protocol supporting an extendible schema, the protocol data unit comprising an opaque object conforming to the extendible schema; providing the protocol data unit with a routing address corresponding to a source node to cause the protocol data unit, once sent, to follow the round-trip path from the source node back to the source node via a destination node; sending the protocol data unit from the source node to the destination node; receiving the protocol data unit at the destination node; forwarding the protocol data unit from the destination node to the routing address; wherein measurement data is recorded in the opaque object in respect of at least one network node on the round-trip path; and format least one of the measurement data contained in the opaque object is used to calculate the delay time metric.” [0011-0026]).

In an analogous art, Toebes discloses wherein a receiving node to which the test data packet is destined is the same as a sending node from which the test data packet is originated (“It should be noted that when the source realm and the destination realm are the same, there is no need to use the encapsulation format of FIG. 3 or any modification to the conventional IPv4 operation.” col. 5, lines 49-52).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, as modified by Gintis, Garcia, Pan, and Indiresan, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Gintis’ network test system because both contain information of a specific node or path. 

Regarding claim 32
Gintis, as modified by Garcia, Pan, and Indiresan, previously discloses the system as recited in claim 31, 
Gintis, Garcia, Pan, and Indiresan do not specifically teach wherein the information associated with the more than one specific nodes comprises a global address or a local address of the specific node. 
In an analogous art, Toebes discloses in Fig. 3 a method for encapsulating packet headers wherein the information associated with the more than one specific nodes (e.g. intermediate nodes) comprises a global address (i.e. “a globally significant destination address”) or a local address (i.e. “a locally significant destination address”) of the specific node (“According to a second aspect of the present invention, a method for operating a gateway node to handle a received packet includes: extracting a globally significant destination address from a destination address field of the packet and, if the globally significant destination address identifies a realm directly attached to the gateway node, extracting a locally significant destination address from the packet, placing the locally significant destination address in the destination address field, and forwarding the packet to a local destination within the realm.” col. 2, lines 27-36).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Gintis’ method testing a network and a test manager for a network test system coupled with a graphical user interface, as modified by Garcia, Pan, Gintis, and Indiresan, to include Toebes’ method of packet routing and addressing using encapsulated header because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Toebes’ encapsulated header is comparable to Gintis’ network test system because both contain information of a specific node or path. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464